ORDER
PER CURIAM
Lemarr Craig appeals his convictions by a St. Louis City jury of first-degree assault, discharging a firearm from a vehicle, and two counts of armed criminal action arising out of the shooting of Richmond Johnson (“Victim”). Craig raises two points on appeal: 1) the trial court erred in denying his motion for. judgment of acquittal and motion for new trial because there was insufficient evidence to support his convictions due to Victim’s testimony at trial that Craig was not the shooter; and 2) the trial court abused its discretion in precluding the defense from questioning Victim about any bias or expectation of leniency Victim had related to Victim’s pending criminal case in St. Louis County. Finding no error, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25.